Benjamin Brenner, J.
Buie 9 preference is denied without prejudice to renew. The statement of readiness filed June 22, 1958 is insufficient and the action is stricken from the calendar. The requirement of subdivision 3 of the statement, indicating discussion of settlement, is not satisfied by the comment ‘ ‘ Settlement of this case has not taken place because this accident happened over 3 years ago and neither the attorney for the defendant Daniels nor anyone on his behalf ever called or indicated a desire to discuss settlement herein.” The plaintiffs under the readiness rule must show that settlement discussions initiated by either party have terminated unsuccessfully or that the plaintiffs have made a reasonable effort to have such discussions but were unable to initiate them because of a positive refusal to do so on the part of the defendant.